Citation Nr: 0929657	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  03-13 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease (GERD) and irritable 
bowel syndrome (IBS).

2. Entitlement to an initial compensable rating for 
costochondritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to 
December 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
RO in St. Petersburg, Florida.

This case was previously before the Board in November 2004, 
February 2006 and April 2008 when it was remanded for further 
development.


FINDINGS OF FACT

1. The Veteran's service-connected GERD/IBS is manifested by 
recurrent epigastric distress, dysphagia, diarrhea, 
constipation, and lower abdominal pain.

2. The Veteran's costochondritis is not shown to cause any 
ratable disabling symptoms.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 30 percent, but no 
more, for GERD/IBS are met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.20, 4.114, Diagnostic Codes 7319, 7346 
(2008).

2. The criteria for an initial compensable rating for 
costochondritis are not met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.20, 4.56, 4.71a, Diagnostic 5297, 4.73, 
Diagnostic Code 5321 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for a higher initial 
rating for GERD/IBS, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

With respect to the Veteran's claim for an initial 
compensable rating for costochondritis, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

For an increased compensation claim, the veteran must be 
notified that he must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In the present case, the Veteran's claim of service 
connection for GERD/IBS and costochondritis were granted, a 
disability rating and effective date assigned, in a February 
2001 decision of the RO, and VA's duty to notify under § 
5103(a) has been discharged.  See Sutton v. Nicholson, 20 
Vet. App. 419 (2006).  In any event, it is noted that the 
Veteran was given proper notice in June 2003, July 2006 and 
May 2008 letters and was given ample opportunity to respond.  
The June 2003 and July 2006 letters advised the Veteran of 
the information necessary to substantiate the claim, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claim, and advised to send any medical 
reports that he had.  He was also told that it was his 
responsibility to support the claim with appropriate 
evidence.  The July 2006 letter provided the Veteran with 
notice concerning the assignment of disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006).  The May 2008 letter specifically advised the 
Veteran of all the information required under Vazquez, 
including the relevant diagnostic codes for his service-
connected disabilities.  

Subsequent to the issuance of the June 2003, July 2006 and 
May 2008 letters, the Veteran's claim was readjudicated in 
June 2008 and July 2008 supplemental statements of the case 
(SSOCs).  Thus, there was no deficiency in notice and a 
harmless error analysis is not necessary.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the Veteran appropriate VA examinations in 
August 2000 and September 2006.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA examination 
report obtained in this case is more than adequate, as it is 
predicated on a full reading of the pertinent evidence in the 
Veteran's claims file and provides a complete rationale for 
the opinion stated.  Furthermore, there is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's service-connected 
costochondritis since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  As the August 2000 and September 2006 examination 
reports are thorough and supported by the other evidence of 
record, the examinations are adequate upon which to base a 
decision.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
concerning this issue has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II. Initial Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board reviews the veteran's entire history when making a 
disability determination.  See 38 C.F.R. § 4.1.  When the 
veteran has timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999).

a. GERD and IBS

The Veteran seeks an initial rating in excess of 10 percent 
for his service-connected GERD/IBS.  For the reasons that 
follow, the Board finds that an initial rating of 30 percent, 
but no higher, is warranted.

The Veteran's GERD/IBS was assigned a noncompensable rating 
under Diagnostic Code (DC) 7399-7346 in the February 2001 
rating decision.  Subsequently, a March 2003 SOC evaluated 
the service-connected disability as 10 percent disabling.  

As an initial matter, the Board notes that GERD is a 
condition that is not listed under any of the diagnostic 
codes.  When an unlisted condition is encountered, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2008).  

In this case, the Veteran's GERD/IBS has been rated by 
analogy under Diagnostic Code 7346, pertaining to hiatal 
hernias.  See 38 C.F.R. § 4.114.  Under Diagnostic Code 7346, 
a 10 percent rating requires two or more of the symptoms for 
the 30 percent evaluation of less severity.  A 30 percent 
rating requires persistently recurrent epigastric distress 
with dysphagia (difficulty swallowing), pyrosis (heartburn), 
and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of 
health.  A 60 percent rating requires symptoms of pain, 
vomiting, material weight loss and hematemesis (vomiting of 
blood) or melena (bloody stools) with moderate anemia; or 
other symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114, DC 7346.  

The Board notes that the Veteran's GERD/IBS may also be rated 
alternatively as irritable colon syndrome under Diagnostic 
Code 7319.  Under this code, a noncompensable evaluation is 
warranted where the evidence shows mild irritable colon 
syndrome with disturbances of bowel function with occasional 
episodes of abdominal distress.  A 10 percent evaluation is 
warranted where the evidence shows moderate irritable colon 
syndrome with frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent rating applies for severe 
irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114, DC 7319.  The Board 
observes that the words "mild," "moderate" and "severe" as 
used in the various diagnostic codes are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

The Veteran was afforded a VA medical examination in August 
2000.  At the examination, the Veteran reported having a 
multiple-year history of indigestion accompanied by diarrhea 
with urgency.  He described a bowel pattern of constipation 
lasting anywhere from 48 to 96 hours followed by lower 
abdominal cramping with watery diarrhea and urgency.  He also 
indicated that he experiences abdominal cramping on average 
of three to four times a week.  He denied weight fluctuation 
or dehydration.  Following a physical examination and 
laboratory tests, the Veteran was diagnosed with mild 
gastroesophageal reflux disease and irritable bowel syndrome.  

In September 2006, the Veteran underwent another VA 
examination.  The examiner noted that GERD manifested as 
dysphagia and chest pain.  It was also noted that the Veteran 
had alternating constipation and diarrhea with fecal 
frequency and fecal urgency.  The Veteran was noted as having 
moderate dysphagia for solids and liquids at every meal; mild 
epigastric substernal pyrosis with no associated arm pain 
approximately 3 to 4 meals a week; symptoms of reflux at 
every meal; and regurgitation of liquids but not true emesis.  
He was negative for hematemesis, melena, nausea and 
dilatation.  On physical examination, the Veteran appeared to 
be grossly in good health and nutritionally stable, and his 
weight was found to be stable.  He was diagnosed with reflux 
and IBS.  

Private treatment records from G. McCarragher, M.D. from 2001 
to 2008 reflect findings of, or indications of Schatzki's 
ring, dysphagia, lower abdominal discomfort/pain, 
constipation, non-bloody diarrhea, IBS, and minimal 
heartburn.  In June 2008, it was specifically noted that the 
Veteran did not have anorexia, nausea, vomiting, heartburn, 
constipation, melena, rectal bleeding, hematemesis, 
hemorrhoid symptoms, weight loss, or chest pain.

Based on the medical evidence of record, the Board finds that 
a higher initial rating of 30 percent under Diagnostic Code 
7319 for irritable colon syndrome is warranted.  As noted 
above, a 30 percent rating is assigned for severe irritable 
colon syndrome with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114, DC 7319.  The evidence clearly 
demonstrates that the Veteran has IBS with alternating 
diarrhea and constipation and abdominal distress.  Given the 
frequency and severity of the symptomatology, the Board finds 
that it is at least evenly balanced that the nature of the 
Veteran's IBS is "severe."  As such, the criteria for a 30 
percent rating under Diagnostic Code 7319 for the Veteran's 
GERD/IBS has been met.

The Board will now consider whether an initial rating in 
excess of 30 percent is available under Diagnostic Code 7346.  
The next-higher 60 percent rating requires symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, DC 7346.  
The medical evidence, as described above, establishes that 
the Veteran has not had any significant weight loss, nor has 
he had hematemesis, melena or anemia.  Although the Veteran 
is shown to have abdominal pain and regurgitation of liquids, 
the Board does not find the combination of such symptoms to 
be productive of severe impairment of health.  A 60 percent 
rating under Diagnostic Code 7346 is, therefore, not 
warranted.

The Board has considered the rule for staged ratings.  
Fenderson, supra; Hart, supra.  However, the evidence does 
not show that the criteria for a rating in excess of 30 
percent have been met at any time during the period on 
appeal.  Thus, the Board concludes that staged ratings are 
inapplicable.

Furthermore, the Board has considered the potential 
application of other various provisions, including 38 C.F.R. 
§ 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Veteran's 
disability has not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above; has not necessitated 
frequent periods of hospitalization; and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 

b. Costochondritis

The Veteran seeks a compensable initial rating for his 
service-connected costochondritis.  For the reasons that 
follow, the Board finds that a higher initial rating is not 
warranted.

Initially, the Board notes that costochondritis is not listed 
in the rating schedule.  In this case, costochondritis may be 
rated, by analogy, as a musculoskeletal disability under 38 
C.F.R. § 4.71a, or alternatively as a muscle disability under 
38 C.F.R. § 4.73.  See 38 C.F.R. § 4.20.  

Costochondritis has historically been rated at times under 
Diagnostic Code 5297 (removal of the ribs).  Since the rating 
criteria are predicated on the removal or resection of two or 
more ribs without regeneration, which has not occurred in the 
Veteran's case, no compensable rating is possible under this 
Diagnostic Code.

In this case, the Veteran's costochondritis is rated under 
Diagnostic Code 5399-5321, by analogy as an injury to Muscle 
Group XXI, the muscles of respiration of the thoracic muscle 
group.  38 C.F.R. § 4.73.  The cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  

Under Diagnostic Code 5321, a noncompensable rating is 
assigned for a "slight" disability.  This level of disability 
is manifested by a simple wound of muscle without debridement 
or infection.  38 C.F.R. § 4.56(d)(1)(i).  The objective 
findings of such slight disability include minimal scar; no 
evidence of fascial defect, atrophy or impaired tonus; and no 
impairment of function or metallic fragment retained in the 
muscle tissue.  38 C.F.R. § 4.56(d)(1)(iii).

A 10 percent rating is assigned for a "moderate" disability.  
This level of disability is manifested by a through and 
through, or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2)(i).  The objective findings of such moderate 
disability include entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue; some loss of deep fascia or muscle substance; 
impairment of muscle tonus and loss of power; or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2)(iii).

A 20 percent rating is assigned for a "severe" or "moderately 
severe" disability.  A moderately severe level of disability 
is shown by objective findings such as indications on 
palpation of the loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side; and tests of strength and endurance compared with sound 
side demonstrating positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3)(iii).  A severe level of disability is 
associated with objective findings such as ragged, depressed 
and adherent scars indicating wide damage to muscle groups in 
missile track; palpation showing loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area; 
muscles swelling and hardening abnormally in contraction; and 
tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicating severe impairment of function.  38 C.F.R. § 
4.56(d)(4)(iii).  

A review of the Veteran's service treatment records reveals 
that he was treated for chest pain in service.  In February 
1996, the Veteran complained of chest pain on the left side 
of the breast radiating into the left arm.  Following an 
examination, he was assessed as having a costal/pectoral 
strain.  In November 1998, the Veteran complained of an 
increase in pressure and sharp pain in the left anterior 
chest.  He was assessed as having chest pain with unstable 
angina.  On follow up treatment, the assessment was atypical 
chest pain that appeared to be of musculoskeletal etiology.  
Results of a stress test were negative.  

As previously noted, the Veteran was afforded a VA 
examination in August 2000.  The Board finds the examination 
report to be comprehensive and sufficient in addressing the 
current nature and etiology of the Veteran's costochondritis.  
In this regard, it is noted that the examiner reviewed the 
Veteran's service treatment records and provided a summary of 
his relevant medical history.  The Veteran reported 
experiencing anterior left-sided chest pain with running and 
occasionally on awakening for the past 18 months.  He stated 
that he did not experience shortness of breath and that the 
discomfort did not cause him to terminate the activity that 
he was involved in.  He underwent a normal exercise tolerance 
test in April 2000 at which point he achieved 16.9 METS.  X-
rays revealed a normal posteroanterior and lateral chest.  
The Veteran was diagnosed with costochondritis.

The Veteran was provided another VA examination in September 
2006.  Again, the claims file was reviewed and the Veteran's 
relevant medical history summarized.  The examiner noted that 
the Veteran had a known diagnosis of angina that had been 
relieved with beta blockers and antihypertensive medicine.  
The Veteran stated that his chest pain began in 1997 and that 
since he started taking the medicine, these episodes had 
lessened.  It was noted that the Veteran did not complain of 
pain on the chest wall but that he had a positive history of 
angina.  The Veteran was negative for a history of injury, 
any episodes of osteomyelitis, and surgery.  He denied 
complaints of weakness, stiffness, swelling, redness, heat, 
drainage, giving away, locking, flare ups, infection, and 
constitutional symptoms of bone disease.  On physical 
examination, he did not have tenderness, drainage, weakness, 
redness, heat, ankylosis, objective evidence of deformity, 
involvement of a weight bearing joint, or constitutional 
signs of bone disease.  The examiner noted that the Veteran's 
condition did not affect his occupation or daily activities.  
The Veteran was diagnosed with cardiac chest pain without 
evidence of costochondritis.  The examiner gave the opinion 
that the Veteran's chest pain was unrelated to a diagnosis of 
costochondritis.  The examiner explained that his pain was 
improved on medications and that he was painless over his 
anterior chest wall.  The examiner also explained that the 
Veteran's ability to work and be employed was unlimited based 
directed on his chest wall pain, but that the physical 
limitation of his job would be better given by a cardiologist 
given that the examiner was unable to comment on the heart 
condition.  

Based upon the evidence and testimony provided, the Board 
finds that the Veteran is not entitled to a compensable 
rating for his costochondritis.  There are no objective 
findings of some loss of deep fascia, loss of muscle 
substance, impairment of tonus, loss of power, or a lowered 
threshold of fatigue, thus he is not entitled to a 
compensable rating under DC 5321.

The Board acknowledges the Veteran's contention that he 
deserves a compensable rating for his costochondritis.  The 
Veteran can attest to factual matters of which he has first-
hand knowledge, e.g., that he experiences chest pain.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding the severity of his disability are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the Veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994).  Therefore, he cannot 
provide a competent opinion regarding the severity of his 
costochondritis.

Furthermore, the Board has considered the rule for staged 
ratings.  Fenderson, supra; Hart, supra.  However, as the 
evidence does not show that the criteria for a compensable 
rating have been met at any time during the period on appeal, 
the Board concludes that staged ratings are inapplicable.

Finally, the Board finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disability 
at issue, which would take the Veteran's case outside the 
norm, thus warranting an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).

In light of the foregoing, the Board concludes that a 
compensable initial rating for costochondritis is not 
warranted.  Although the Veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating of 30 percent, but no 
higher, for gastroesophageal reflux disease (GERD) and 
irritable bowel syndrome (IBS) is granted, subject to the 
laws and regulations controlling the award of monetary 
benefits.

Entitlement to an initial compensable rating for 
costochondritis is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


